Exhibit 10.1
 
 
[threepointlogo.gif]

 


August 3, 2011




Mass Hysteria Entertainment Company, Inc.
Attn: Dan Grodnik
8899 Beverly Blvd, Suite 710
West Hollywood, CA 90048


Dear Mr. Grodnik,


This letter confirms that Three Point Capital, LLC ("Three Point") is pleased to
be engaged to provide the statement of work services described below to Mass
Hysteria Entertainment Company, Inc. (“MHE”).


Three Point will help MHE identify customer needs, develop final product
development goals, and create a marketplace launch strategy.  It will also
assist with the development of a long-term business plan that includes industry
brand positioning, mission and vision statement, short and long-term business
objectives and financial projections.
 
As part of the development of the business plan, Three Point will perform the
following representative tasks:


Current Product/Opportunity Assessment
·  
Analyze industry segments  to determine the overall value of each potential
sector and identify potential strategic partners; and

·  
Perform an assessment of the current MHE mobile application concepts and a
summary of some additional product concepts.



Customer Research
·  
Review existing research and conduct interviews with potential consumers;

·  
Identify third party research firms and research objectives to utilize to
conduct consumer research; and

·  
Present a final research report summarizing consumer needs.



Future Opportunities Assessment
·  
Outline new product concepts and complimentary opportunities that surface
throughout the industry review and market research process;

·  
Establish a list of corporate priorities based on the most compelling product
concepts and create a detailed product summary of each concept ; and

·  
Create an initial financial analysis and revenue projections for each viable
potential product concept



Product Roadmap Development
·  
Create a product launch strategy that outlines the product features, consumer
utilization details, technical requirements, development timelines, target
consumers, potential corporate customers, optimal revenue streams and general
financial projections for the most favorable product concepts.

 


80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com
 
 
 

--------------------------------------------------------------------------------

 
 
The table below summarizes the estimated timing associated the major project
steps.  Based on the scope of services outlined above, we expect the overall
effort to cover a period of 8 to 12 weeks:



 
~ 6 - 8 Weeks
~ 1 - 2 Weeks
~1 - 2 Weeks
Industry Analysis
Identify Industry Opportunities
Identify Customer and Target Audience
Summarize Customer Needs
Financial Analysis
Future Product Development Assessment
Roadmap Development and Delivery
Product Development
Review Existing Product Concepts
Conduct Customer Research
Update Product Concept List

 
Our professional fees for this engagement shall be shares of common stock of MHE
such that the common stock held by Three Point (or its designee(s)) shall equal
two and one-half percent (2.5%) of the issued and outstanding common stock of
MHE (one-half percent (0.5%) upon engagement with the balance upon delivery of
the business plan).  The shares shall be in the form of a stock grant or stock
award pursuant to an equity compensation plan (such as a stock incentive plan,
stock award plan, stock option plan, or similar plan), duly adopted by MHE which
authorizes MHE to issue shares of its common stock to consultants and which is
registered with the SEC on Form S-8.


In addition, MHE will be responsible for reimbursing Three Point any reasonable
expenses incurred in order to perform its role, not to exceed $10,000 without
the prior written consent of MHE.  Reasonable expenses may include travel and
lodging to cities within the U.S. for client meetings along with any mutually
agreed upon third party market research costs.  These market research costs may
be necessary for obtaining consumer contact lists, conducting focus groups or
executing online or offline individual consumer surveys.


Upon agreeing to the terms of this engagement, MHE and Three Point agree to have
an initial meeting to discuss project details and conduct an initial discussion
regarding the current state of the MHE’s business and the overall project
objectives, timing and deliverables.
 
 
We look forward to working with you on this exciting and unique
opportunity.  Please let us know if you have any questions or comments.


Sincerely,


Britt Fletcher
President
Agreed:
 
____________________________
Daniel Grodnik
Mass Hysteria  Entertainment Company,  Inc.
 


80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com


 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL TERMS AND CONDITIONS
 
1. Inventions.
 
(a) “Inventions,” as used in this Section 1, means any inventions, discoveries,
improvements and ideas (whether or not they are in writing or reduced to
practice) or works of authorship (whether or not they can be patented or
copyrighted) that Three Point makes, authors, or conceives (either alone or with
others) with respect to MHE’s business or business model.  Three Point agrees
that all Inventions made by Three Point during or within six months after the
term of this Agreement will be MHE’s sole and exclusive property.  Three Point
will assign (and Three Point hereby assigns) to MHE all of Three Point’s rights
to the Invention, any applications Three Point makes for patents or copyrights
in any country, and any patents or copyrights granted to Three Point in any
country.
 
(b) To the extent that any Invention qualifies as “work made for hire” as
defined in 17 U.S.C. § 101 (1976), as amended, such Invention shall constitute
“work made for hire” and, as such, shall be the exclusive property of MHE.
 
2. Confidential Information. “Confidential Information,” as used in this
Section 2, means information that is not generally known and that is proprietary
to MHE or that MHE is obligated to treat as proprietary.  Any information that
Three Point reasonably considers Confidential Information, or that MHE treats as
Confidential Information, will be presumed to be Confidential Information
(whether Three Point or others originated it and regardless of how Three Point
obtained it).  Except as specifically authorized by an authorized officer of MHE
or by written Company policies, Three Point will not, either during or after the
term of this Agreement, use or disclose Confidential Information to any person
who is not an employee of MHE, except as is necessary to perform his or her
duties under this Agreement.  Upon termination of this Agreement, Three Point
will promptly deliver to MHE all records and any compositions, articles,
devices, apparatus and other items that disclose, describe or embody
Confidential Information or any Invention.
 
3. No Adequate Remedy.  Three Point understands that if Three Point fails to
fulfill Three Point’s obligations under Sections 1 or 2 of this Agreement, the
damages to MHE would be very difficult to determine.  Therefore, in addition to
any other rights or remedies available to MHE at law, in equity, or by statute,
Three Point hereby consents to the specific enforcement of Sections 1 or 2 of
this Agreement by MHE through an injunction or restraining order issued by an
appropriate court.
 
4. Use of Name.  Unless otherwise required by law, MHE will not use Three
Point’s name without Three Point’s prior consent, which shall not be
unreasonably withheld, in MHE materials such as, but not limited to, offering
memoranda related to financing activities of MHE.
 
5. Miscellaneous.
 
(a) No Conflicts.  The parties agree and understand that Three Point has other
clients that are early stage entertainment and technology companies.  Three
Point represents and warrants to MHE that, to Three Point’s knowledge, neither
the entering into of this Agreement nor the performance of any of Three Point’s
obligations hereunder will conflict with or constitute a breach under any
obligation of Three Point under any agreement or contract to which Three Point
is a party or any other obligation by which Three Point is bound.  Without
limiting the foregoing, Three Point agrees that at no time will Three Point
utilize any trade secrets or other intellectual property of any third party
while performing services hereunder.
 


80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Nature of Relationship.  Three Point is an independent contractor and will
not be deemed to be an employee of MHE for the purposes of any employee benefit
programs, income tax withholding, FICA taxes, unemployment benefits, or
otherwise.  Accordingly, Three Point understands that MHE will not pay or
withhold from payments to Three Point under this Agreement any FICA (social
security), state unemployment or disability insurance premiums, state or federal
income taxes, or other taxes and that Consultant is responsible for paying its
own federal self-employment tax (in lieu of FICA), state and federal income
taxes (including estimated tax payments) and other applicable taxes.  Consultant
also understands that he or she will receive no employee benefits of any kind
including, for example, health insurance.
 
(c) Successors and Assigns.  This Agreement is binding on and inures to the
benefit of MHE’s successors and assigns, all of which are included in the term
“MHE” as it is used in this Agreement.
 
(d) Modification.  This Agreement may be modified or amended only by a writing
signed by both MHE and Three Point.
 
(e) Governing Law.  This Agreement will be governed by the laws of the State of
California in all respects, including without limitation interpretation,
performance, effect and remedies (without regard to the laws of conflict of any
jurisdiction).
 
(f) Construction.  Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law.  If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid.  The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.
 
(g) Waivers.  No failure or delay by either MHE or Three Point in exercising any
right or remedy under this Agreement will waive any provision of the Agreement.
 
(h) Entire Agreement.  This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings and understandings
between the parties concerning the matters in this Agreement, including without
limitation any policy or personnel manuals of MHE.
 
(i) Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand-delivered or sent by
registered or certified first-class mail, postage prepaid, or commercial
overnight delivery service and shall be effective upon delivery if
hand-delivered, three (3) days after mailing if mailed or one (1) day after
delivery to a commercial overnight delivery service.
 


80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com



